DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 recites “a derived predicted level 3” on line 3. It appears that the “3” was a minor typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims generally describe devices, methods and computer program products that fall within the four statutory categories of invention. All of the examiner claims meet step 1 of the subject matter eligibility analysis in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 2A, prong one, first considers if there is a recitation of an abstract idea. Independent claim 1 recites limitations for “obtaining a set of input data providing various parameters relating to a datacenter and a listing of devices and applications executing on devices in the datacenter,” “processing the set of input data to identify a data type and one or more associated devices relating to each portion of the set of input data,” “assigning, to each portion of the set of input data, a timestamp indicating a time of obtaining each portion of the set of input data,” “detecting an outage of at least one functionality of the datacenter based at least in part on the obtained set of input data,” and “processing the set of input data using a model to derive one or more projected sources of the outage, the model incorporating a set of rules specifying correlations between the set of input data and the devices or the applications executing on the devices as the one or more projected sources of the outage,” These recited limitations, given their broadest reasonable interpretation, cover performance of the limitations entirely in the mind and/or with the aid of pen and paper.
If a claim recites a limitation that can be practically performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping and recites an abstract idea. The use of a physical aid does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. An example of mental process claims is a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of granularity such that they could be practically performed in the human mind. MPEP 2106.04(a)(2)(III).
In the instant case, the limitation for “obtaining a set of input data providing various parameters relating to a datacenter and a listing of devices and applications executing on devices in the datacenter” is a clear, generically recited limitation for gathering data. 
The limitations for “processing the set of input data to identify a data type and one or more associated devices relating to each portion of the set of input data,” “assigning, to each portion of the set of input data, a timestamp indicating a time of obtaining each portion of the set of input data,” “detecting an outage of at least one functionality of the datacenter based at least in part on the obtained set of input data,” “processing the set of input data using a model to derive one or more projected sources of the outage, the model incorporating a set of rules specifying correlations between the set of input data and the devices or the applications executing on the devices as the one or more projected sources of the outage,” are recitations of data analysis at a high level of granularity. Processing data to identify data type, device source, and time of collection, detecting an outage and identifying devices or applications that correspond to anomalous parameters are clear recitations of observations, evaluations and judgments about the input data. MPEP 2106.04(a)(2)(III).
Step 2A, prong two, considers if there are additional recited elements that integrate the judicial exception into a practical application. In the instant case, the exception is not integrated into a practical application. The claim as a whole does not include additional elements that would amount, either alone or in combination with the judicial exception, to integration into a practical application. The only additional element present in claim 1 is the step of “generating an outage notification message providing the one or more projected sources of the outage based at least in part on processing the set of input data.” This limitation amounts to necessary output required to use the judicial exception and is therefore insignificant extra-solution activity. MPEP 2106.05(g).
Step 2B considers whether the additional elements of the claim, either individually or in combination with the other limitations, amount to significantly more than the judicial exception and indicate an inventive concept. The limitations of the instant claim, whether alone or in combination with other limitations, do not amount to significantly more than the judicial exception itself. As noted above in the analysis under step 2A, prong two, the only additional element present in claim 1 is the step of “generating an outage notification message providing the one or more projected sources of the outage based at least in part on processing the set of input data.” This limitation amounts to necessary output required to use the judicial exception and is therefore insignificant extra-solution activity. MPEP 2106.05(g).

Regarding claims 9, 10, 14 and 15:
The analysis of these claims is nearly identical. The claims recite additional generic computer components such as a processor and a non-transitory computer-readable medium including instructions. These recitations of generic computer components to perform the method steps are mere instructions to apply an exception using a computer as a tool and do not serve to either integrate the exception into a practical application or to amount to significantly more than the judicial exception. MPEP 2106.05(f)(2).

Regarding claims 2 and 16:
The claims recite specific types of data that could make up the input data. This is insignificant extra-solution activity that does not integrate the exception into a practical application or provide significantly more than the recited exception. MPEP 2106.05(g) (Selecting a particular data source or type of data to be manipulated).

Regarding claims 3, 11, and 17:
The claim recitations for “generating, using the set of rules accessible to the model, a predicted level for each parameter included in the set of input data using historical data relating to each parameter,” “comparing the predicted level for each parameter with an actual level of each parameter included in the set of input data to identify one or more anomalous parameters that include actual levels with a threshold deviation from each corresponding predicted level,” and “identifying one or more devices and/or an application that corresponds to each of the identified anomalous parameters” are recitations of data analysis at a high level of granularity. Generating predicted levels, comparing parameter levels and identifying devices or applications that correspond to anomalous parameters are clear recitations of observations, evaluations and judgments about the input data. MPEP 2106.04(a)(2)(III).

Regarding claims 4 and 12:
The claims recite further data gathering detail that represents insignificant extra-solution activity that does not integrate the exception into a practical application or provide significantly more than the recited exception. MPEP 2106.05(g).

Regarding claims 5 and 18:
The claims recite further data output detail that represents insignificant extra-solution activity that does not integrate the exception into a practical application or provide significantly more than the recited exception. MPEP 2106.05(g).

Regarding claims 6, 7, 13, and 19:
The claims recite further generic data analysis steps that are clear recitations of observations, evaluations and judgments about the input data. MPEP 2106.04(a)(2)(III).

Regarding claims 8 and 20:
The claims recite further data output detail that represents insignificant extra-solution activity that does not integrate the exception into a practical application or provide significantly more than the recited exception. MPEP 2106.05(g).

The claims are thus found to be ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 9, 11, 12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nadger et al. (2021/0026724) in view of Moser (2022/0358023) and Harutyunyan (2022/0027257).
Regarding claim 1:
Nadger teaches:
A method for deriving one or more projected sources of an outage in a datacenter, the method comprising: 
obtaining a set of input data providing various parameters relating to a datacenter and a listing of devices and applications executing on devices in the datacenter [par 4, 8, 10 , 29, 63 – collects component data to identify datacenter components and operational data]; 
processing the set of input data to identify a data type and one or more associated devices relating to each portion of the set of input data [par 8, 10, 31];
detecting an outage of at least one functionality of the datacenter based at least in part on the obtained set of input data [par 5 – detects performance degradations] ; 
responsive to detecting the outage, processing the set of input data using a model to derive one or more projected sources of the outage, the model incorporating a set of rules specifying correlations between the set of input data and the devices or the applications executing on the devices as the one or more projected sources of the outage [par 31-32, 35-36, 65, 67-68 – derives datacenter structure, associates with components, graph associates components with operational data and determines dependencies];
Nadger does not explicitly teach assigning, to each portion of the set of input data, a timestamp indicating a time of obtaining each portion of the set of input data. Nadger does, however, teach collecting input data continuously or periodically.
Moser teaches assigning, to each portion of the set of input data, a timestamp indicating a time of obtaining each portion of the set of input data [par 15, 17, 18, 27, 58, 65, 86, 94].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the timestamp teachings of Moser with the data collection of Nadger.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Moser teaches that there is a demand in the field for a method and system capable of integrating monitoring data from different types of sources into a unified observation data space which may be used as a basis for comprehensive analysis, a demand met by the teachings of Moser.
Nadger-Moser does not explicitly teach generating an outage notification message providing the one or more projected sources of the outage based at least in part on processing the set of input data. Nadger-Moser does, however, disclose determining root causes for the detected outages and that it is desirable to provide a system manager/orchestrator with insights into the infrastructures [Nadger par 3, 7].
Harutyunyan teaches generating an outage notification message providing the one or more projected sources of the outage based at least in part on processing the set of input data [fig 45; par 313 – showed ranked problem table with root cause of a problem type and remediation action].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the outage notification message of Harutyunyan with the root cause determination of Nadger-Moser.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Nadger-Moser explicitly teaches detecting root causes for outages and teaches that providing insight to a manager/orchestrator is desirable, but does not disclose a mechanism to provide that insight. Harutyunyan discloses a mechanism from providing the desired insight with the outage and remediation notification and display.
 
Regarding claim 2:
The combination teaches:
The method of claim 1, wherein the set of input data specifies any of: a temperature of each server in the datacenter, a power level of each power source in each rack of the datacenter, climate data of the datacenter obtained from a series of sensors in the datacenter, obtained ticket data identifying any functionalities of the datacenter, a listing of devices in the datacenter, and a location of all devices in the datacenter [Nadger par 4, 8, 10 , 29, 63].  

Regarding claim 3:
See the teachings of Nadger-Moser above.
Nadger-Moser further teaches:
wherein deriving the one or more projected sources of the outage includes: 
generating, using the set of rules accessible to the model, a predicted level for each parameter included in the set of input data using historical data relating to each parameter [Nadger par 51 – anomaly detection using forecasting/prediction]; 
and
 identifying one or more devices and/or an application that corresponds to each of the identified anomalous parameters, wherein each of the identified one or more devices and/or the application is included as the one or more projected sources of the outage [Nadger par 67-70 – uses anomalies to generate signatures that are further used to determine one or more root causes].
Nadger-Moser does not explicitly teach comparing the predicted level for each parameter with an actual level of each parameter included in the set of input data to identify one or more anomalous parameters that include actual levels with a threshold deviation from each corresponding predicted level. Nadger-Moser does, however, generally disclose multiple types of anomaly detection processes including forecasting/prediction type anomaly detection.
Harutyunyan teaches using a degree of deviation from expected behavior to detect and score an anomaly [par 166-167].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the degree of deviation of Harutyunyan with the prediction type anomaly detection of Nadger-Moser.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Nadger-Moser gives a general description of types of anomaly detection processes used without any specific details of the prediction processes, creating an implicit need for such details. Harutyunyan meets that need.

Regarding claim 4:
The combination teaches:
The method of claim 1, wherein detecting the outage further comprises: 
obtaining an outage notification from an external computing device specifying that the outage has occurred [Harutyunyan par 107]; or 
detecting that a threshold number of obtained tickets are received that specify a loss of at least one functionality or a portion of computing resources at the datacenter.  

Regarding claim 8:
The combination teaches:
The method of claim 1, further comprising: 
for each of the one or more projected sources of the outage, retrieving resolution data that relates to each of the one or more projected sources of the outage, the resolution data providing known methods for resolving the outage specific to each projected source of the outage, wherein the outage notification message includes the resolution data [Harutyunyan fig 45; par 313].

Regarding claims 9, 11, 12, and 14:
See the teachings above with respect to claims 1, 3 and 4.
The combination further teaches a processor and non-transitory computer-readable medium storing instructions that cause a processor to execute a process [Nadger par 82].

Regarding claim 15-17 and 20:
See the teachings above with respect to claims 1-3 and 8.
The combination further teaches a non-transitory computer-readable medium storing instructions that cause a processor to execute a process [Nadger par 82].

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Nadger-Moser-Harutyunyan combination as applied to claims 1 and 15 above, and further in view of Gefen et al. (2019/0228296).
Regarding claims 5 and 18:
The teachings of the combination are outlined above.
The combination does not explicitly teach wherein the outage notification message includes a graphical representation of a first anomalous parameter and a derived predicted level of a first anomalous parameter.  The combination does, however, teach an outage notification message on a GUI.
Gefen teaches an outage notification message includes a graphical representation of a first anomalous parameter and a derived predicted level of a first anomalous parameter [par 45, 49].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the graphical representation of Gefen with the display of the Nadger-Moser-Harutyunyan combination.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Gefen discloses that providing the disclosed graphical representation provides a user graphical context for a detected anomaly relative to all other temporally proximate events.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nadger in view of Moser and Di Pietro et al. (2019/0207822).
Regarding claim 9:
Nadger teaches:
a processor [par 82]; and
a non-transitory computer-readable medium storing instructions that, when executed by the processor [par 82], cause the processor to: 
obtain a set of input data providing various parameters relating to a datacenter and a listing of devices and applications executing on devices in the datacenter [par 4, 8, 10 , 29, 63 – collects component data to identify datacenter components and operational data]; 
process the set of input data to identify a data type and one or more associated devices relating to each portion of the set of input data [par 8, 10, 31];
detect an outage of at least one functionality of the datacenter based at least in part on the obtained set of input data [par 5 – detects performance degradations] ; 
responsive to detecting the outage, processing the set of input data using a model to derive one or more projected sources of the outage, the model incorporating a set of rules specifying correlations between the set of input data and the devices or the applications executing on the devices as the one or more projected sources of the outage [par 31-32, 35-36, 65, 67-68 – derives datacenter structure, associates with components, graph associates components with operational data and determines dependencies].
Nadger does not explicitly teach assigning, to each portion of the set of input data, a timestamp indicating a time of obtaining each portion of the set of input data. Nadger does, however, teach collecting input data continuously or periodically.
Moser teaches assigning, to each portion of the set of input data, a timestamp indicating a time of obtaining each portion of the set of input data [par 15, 17, 18, 27, 58, 65, 86, 94].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the timestamp teachings of Moser with the data collection of Nadger.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Moser teaches that there is a demand in the field for a method and system capable of integrating monitoring data from different types of sources into a unified observation data space which may be used as a basis for comprehensive analysis, a demand met by the teachings of Moser.
Nadger-Moser does not explicitly teach generating an outage notification message providing the one or more projected sources of the outage based at least in part on processing the set of input data. Nadger-Moser does, however, disclose determining root causes for the detected outages and that it is desirable to provide a system manager/orchestrator with insights into the infrastructures [par 3, 7].
Di Pietro teaches generating an outage notification message providing the one or more projected sources of the outage based at least in part on processing the set of input data [par 75-80].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the outage notification message of Di Pietro with the root cause determination of Nadger-Moser.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Nadger-Moser explicitly teaches detecting root causes for outages and teaches that providing insight to a manager/orchestrator is desirable, but does not disclose a mechanism to provide that insight. Di Pietro discloses a mechanism from providing the desired insight with the outage and remediation notification and display.

Regarding claim 10:
The combination teaches:
identify, by the model using a first rule of the set of rules, that a first anomalous parameter relates to a first application executing on a portion of servers in the datacenter [Nadger par 31-32, 35-36, 65, 67-68; Di Pietro par 74-79];
 identify, by the model using a second rule of the set of rules, that a change to execution of the first application occurred within a threshold time duration of a time of detecting the outage, wherein the first application is included in the outage notification message as a first projected source of the outage, wherein the outage notification message further provides resolution data specifying instructions to revert the first application to a previous version to remove the change to the execution of the first application [Di Pietro par 74-80, 83].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11397634. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘634 patent fully disclose all limitations of the instant claims in nearly identical language and thus anticipate the instant claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘836 to Cheriton discloses collecting a time stamped sequence of values from various metrics, parsing them and using the to match with fault tuples representing fault scenarios. The scenarios are matched to causes and output as probable root cause failures.
‘834 to Chen et al. discloses creating a shell form input metrics that determines the data type and the device associated with the input data. Anomalies are determined by comparing metrics to threshold levels are analyzed to determine priority levels based on the specific tenant affected. 
‘903 to Pole et al. discloses collection of events including data types and occurrence times and correlation analysis for root cause determination.
‘548 to Healey et al. discloses receiving operational data, sorting the data by device type, and analyzing the data to produce a data center mapping. the mapping can be used for alarm consolidation, reliability estimates or impact analysis for potential replacements and upgrades.
‘154 to Ambichl et al. discloses receiving operational data and topology data and using the data to create a topology map. Further discloses creating a causality graph and, when triggered by an event, recursively searching measurement data to identify operating conditions that caused the event. An administrator is notified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113